Citation Nr: 1017500	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-39 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for radiculopathy of 
the right upper extremity, to include as secondary to 
service-connected degenerative joint disease of the 
lumbosacral spine and cervical spine.

2.  Entitlement to service connection for radiculopathy of 
the left upper extremity, to include as secondary to service-
connected degenerative joint disease of the lumbosacral spine 
and cervical spine.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to service-connected degenerative joint disease of 
the lumbosacral spine and cervical spine.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to service-connected degenerative joint disease of 
the lumbosacral spine and cervical spine.

5.  Entitlement to service connection for plantar fasciitis.
REPRESENTATION

Appellant represented by:	James A. Vroman, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The issue of entitlement to service connection for plantar 
fasciitis will be addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have 
radiculopathy of the right upper extremity that is causally 
or etiologically related to her military service or to a 
service-connected disorder.

3.  The Veteran has not been shown to currently have 
radiculopathy of the left upper extremity that is causally or 
etiologically related to her military service or to a 
service-connected disorder.

4.  The Veteran has not been shown to currently have 
peripheral neuropathy of the right lower extremity that is 
causally or etiologically related to her military service or 
to a service-connected disorder.

5.  The Veteran has not been shown to currently have 
peripheral neuropathy of the left lower extremity that is 
causally or etiologically related to her military service or 
to a service-connected disorder.


CONCLUSIONS OF LAW

1.  Radiculopathy of the right upper extremity was not 
incurred in active service and is not proximately due to, the 
result of, or aggravated by a service-connected disability. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

2.  Radiculopathy of the left upper extremity was not 
incurred in active service and is not proximately due to, the 
result of, or aggravated by a service-connected disability. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

3.  Peripheral neuropathy of the right lower extremity was 
not incurred in active service and is not proximately due to, 
the result of, or aggravated by a service-connected 
disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).

4.  Peripheral neuropathy of the left lower extremity was not 
incurred in active service and is not proximately due to, the 
result of, or aggravated by a service-connected disability. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
February 2005, March 2005, and July 2005 prior to the initial 
decision on the claims in October 2005, as well as in March 
2006.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate her claims for service connection.  
Specifically, the July 2005 letter stated that the evidence 
must show that she had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that she has a current physical or mental 
disability; and, that there is a relationship between her 
current disability and an injury, disease, or event in 
military service.  Additionally, the November 2006 statement 
of the case (SOC) and the April 2008 and July 2008 
supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of her application and, 
in so doing, informed her of the evidence that was needed to 
substantiate her claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2005, March 2005, 
and July 2005 letters indicated that reasonable efforts would 
be made to help her obtain evidence necessary to support her 
claims, including that VA would request any pertinent records 
held by Federal agencies, such as military records and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on her claims.

The RO also informed the Veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
February 2005, March 2005, and July 2005 letters notified the 
Veteran that she must provide enough information about her 
records so that they could be requested from the agency or 
person that has them.  The February 2005 and July 2005 
letters also requested that she complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that she would like VA 
to obtain on her behalf.  In addition, the February 2005, 
March 2005, and July 2005 letters informed her that it was 
her responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed her that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in her condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  Following the March 2006 letter, the RO 
readjudicated the Veteran's claims for service connection a 
statement of the case and supplemental statements of the case 
(SSOC). Thus, VA cured any defect in the notice before the 
case was transferred to the Board on appeal, and no prejudice 
to the appellant will result in proceeding with the issuance 
of a final decision. Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board concludes below 
that the Veteran is not entitled to service connection for 
radiculopathy of the upper extremities and peripheral 
neuropathy of the lower extremities.  Thus, any questions as 
to the disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
her claims.  The Veteran has not identified any other 
outstanding records that are pertinent to the issues 
currently on appeal.  In fact, she submitted a statement in 
February 2010 indicating that she had no further argument or 
evidence to submit.

The Veteran was also afforded VA examinations in May 2005 and 
November 2007, and a medical opinion was requested from the 
Veterans Health Administration (VHA) in September 2009, which 
has been associated with the claims file.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As discussed below, the Board finds that the VHA medical 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the service treatment records 
as well as the private and VA medical records contained in 
the Veteran's claims file.  The examiner considered all of 
the pertinent evidence of record, including the contentions 
of the appellant and the reports of diagnostic testing, and 
provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and her representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Congenital or developmental defects such as personality 
disorders are not "diseases or injuries" within the meaning 
of applicable statutes and regulations. 38 C.F.R. § 3.303(c). 
However, where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted. VAOPGCPREC 82- 90 (July 
18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for 
radiculopathy of the right and left upper extremities and for 
peripheral neuropathy of the right and left lower 
extremities.  Her service treatment records are negative for 
any complaints, treatment, or diagnosis of such disorders.  
In fact, her November 1973 enlistment examination and August 
1979 reenlistment examination found her neurologic system to 
be normal, and she denied having a medical history of 
lameness, neuritis, and paralysis.  Moreover, the medical 
evidence of record does not show that the Veteran sought any 
treatment immediately following her separation from service 
or for many years thereafter.  Indeed, a September 1981 VA 
examination noted that the Veteran's gait, coordination, 
equilibrium, and reflexes were within normal limits.  Her 
superficial and deep sensibility were very well preserved, 
and her speech, Gnostic functions, praxia, and cranial nerves 
were also within normal limits.  The examiner commented that 
no neuropathology was found.  Therefore, the Board finds that 
radiculopathy of the right and left upper extremities and 
peripheral neuropathy of the right and left lower extremities 
did not manifest during service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
radiculopathy and peripheral neuropathy, the Board notes that 
a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that 
radiculopathy of the right and left upper extremities and 
peripheral neuropathy of the right and left lower extremities 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis to the Veteran's active service.  As noted above, 
the medical evidence does not show that there was an event, 
disease, or injury in service to which a current disorder 
could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links any 
current disorder to a disease or injury in service.  In fact, 
the Veteran has not even alleged that her radiculopathy of 
the right and left upper extremities and peripheral 
neuropathy of the right and left lower extremities are 
directly related to service, as she has instead claimed that 
those disorders are secondary to her service-connected 
degenerative joint disease of the lumbosacral spine and 
cervical spine.  Therefore, the Board finds that 
radiculopathy of the right and left upper extremities and 
peripheral neuropathy of the right and left lower extremities 
did not manifest during service and have not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

As to the Veteran's claim that she has radiculopathy of the 
right and left upper extremities and peripheral neuropathy of 
the right and left lower extremities that are related to her 
service-connected degenerative joint disease of the 
lumbosacral spine and cervical spine, the Board also finds 
that the more probative medical evidence of record does not 
support this contention.  The Veteran is service-connected 
for degenerative joint disease of the lumbosacral spine and 
cervical spine; however, the medical evidence has not 
established a relationship between any current radiculopathy 
or peripheral neuropathy and her service-connected 
disabilities.  

The September 1981 VA examiner commented that no 
neuropathology was found as related to the lumbosacral spine.  

A private March 2004 electromyogram (MG) report indicates 
that there was evidence of peripheral neuropathy in both 
legs.  It was also noted that there seemed to be some 
asymmetry possibly suggesting a superimposed S1 
radiculopathy.  However, there was no opinion regarding the 
etiology of such disorders.  

Similarly, a March 2005 letter from a private chiropractor 
indicated that the Veteran complained of low back pain, 
bilateral leg pain, weakness in her legs, and a burning 
sensation around her left buttock and hip area.  It was noted 
that a prior lumbar examination revealed signs and symptoms 
indicating sciatica with possible foraminal or spinal 
stenotic changes.  However, there was no indication as to 
whether the Veteran had radiculopathy or peripheral 
neuropathy that was related to a service-connected 
disability.  

Moreover, an April 2004 MRI did not reveal evidence of disc 
herniation.  A nerve conduction study of both feet and legs 
performed in connection with the May 2005 VA examination was 
also normal, and there was no electrophysiological evidence 
consistent with peripheral neuropathy.  The NCV/EMG report 
did indicate that lumbosacral radiculopathy could not be 
ruled out as the cause of the Veteran's symptoms.  However, 
after observing the Veteran's medical history, performing a 
physical examination, and reviewing the neurological studies, 
the May 2005 VA examiner stated that peripheral neuropathy 
and radiculopathy were not found on examination.  

Similarly, a January 2006 private electromyography report 
indicated that a study had not revealed any clear 
electrodiagnostic evidence for neuropathy.  It was also noted 
that there was no other electrodiagnostic evidence for early 
or mild neuropathy, sciatic neuropathy, lumbosacral 
plexopathy, or lumbosacral radiculopathy.  

Indeed, a private physician submitted a statement dated in 
February 2004 indicating that the Veteran had complaints of 
numbness and pain throughout both lower extremities as well 
as in her right arm.  He noted that she had noticed her 
symptoms after taking Lipitor.  The Veteran had since stopped 
taking that medication as well as Estrogen, and she reported 
an improvement in her symptoms.  The physician commented that 
peripheral neuropathy secondary to Lipitor had to be ruled 
out.  

In addition, private medical records dated in October 2005 
documented the Veteran as having had bilateral aching arm 
pain and numbness for three months.  A neurological study did 
reveal electrodiagnostic evidence of moderate bilateral 
distal median neuropathy.  There was also evidence bilateral 
mild and early focal ulnar neuropathy across the elbows that 
was slightly worse on the right side.  However, it was noted 
such neuropathy was compatible with carpal tunnel syndrome 
bilaterally.  

Private medical records dated in February 2006 further 
indicated that the Veteran had been experiencing a burning 
sensation that represented neuropathic pain, but noted that 
there had been essentially unrevealing electrodiagnostic 
tests.  Although the neurologist explained that a burning 
sensation can be seen in small-fiber neuropathy that may be 
missed by a NCV/EMG, he stated that the lumbar disc 
herniation without confirmed radiculopathy might not explain 
her symptoms.  

The Board does observe that a December 2005 letter from a 
private physician indicated that the Veteran had a pain 
syndrome that was likely related to arthritis and 
superimposed neuropathy.  However, there was no clinical 
suspicion for radiculopathy, despite an EMG showing possible 
evidence of right radiculopathy.  As such, the physician did 
not provide an actual opinion stating that the Veteran had 
radiculopathy or neuropathy related to her service-connected 
spine disabilities.  Instead, he merely addressed the 
etiology of her pain syndrome.  

Similarly, a private physician submitted a statement in April 
2006 in which he commented that the Veteran likely has 
neuropathy that may be causing some symptoms in her feet.  He 
also indicated that there was evidence of bilateral carpal 
tunnel syndrome and ulnar neuropathy, although he was not 
sure if those disorders were symptomatic.  He stated that it 
was less likely that she had lumbosacral radiculopathy, and 
there was no evidence of cervical radiculopathy on 
examination or electrodiagnostic studies.  As such, the 
physician did not indicate that the neuropathy was related to 
her service-connected degenerative joint disease of the 
lumbosacral spine and cervical spine.  

In addition, an April 2006 letter from a private neurologist 
indicated that that the Veteran had myalgia with possible 
myopathy, myositis, or fibromyalgia.  It was also noted that 
possible distal neuropathy versus lumbosacral radiculopathy 
was the cause of her numb toes.  He stated that the Veteran 
may benefit from having a nerve and muscle biopsy to look for 
vasculitis because the combination of neuropathy and myopathy 
in an older woman that asymmetrical can be related to 
vasculitis.  Thus, once again, there was no opinion 
specifically addressing whether the Veteran has radiculopathy 
and peripheral neuropathy related to her service-connected 
spine disabilities.  

The November 2007 VA examiner reviewed the claims file and 
discussed the Veteran's medical history in detail, including 
the private medical records.  Following a physical 
examination, the examiner diagnosed the Veteran with cervical 
spondylosis, lumbar spondylosis, impaired glucose tolerance, 
and distal sensory neuropathy involving all four extremities.  
He commented that the numbness in her feet was likely 
associated with her impaired glucose intolerance.  He did not 
believe that there was clear evidence of a nerve root 
disorder and did not believe that she had polyneuropathy.  

The Board does observe that a May 2007 letter from a private 
physician indicated that the Veteran's service-connected 
lumbar degeneration could have made her more prone to a disc 
herniation, which could cause inflammation that has produced 
neuritis as well as what had been diagnosed as polyneuropathy 
with weakness in the legs, feet, and back.  He also stated 
that the disc herniation could cause the sciatic neuropathy 
and lumbosacral radiculopathy and commented that the chronic 
lumbar degenerative disc disease definitely contributed to 
it.  

The Board also acknowledges that an August 2007 letter from a 
private physician stated that the Veteran had been diagnosed 
with polyneuropathy secondary to her lumbar degenerative disc 
disease.  

Based on the foregoing, the Board determined that there were 
conflicting medical opinions regarding whether the Veteran 
currently has radiculopathy of the right and left upper 
extremities and peripheral neuropathy of the right and left 
lower extremities, and if so, whether those disorders are 
related to her military service or to her service-connected 
spine disabilities.  In addition, the Board observed that the 
evidence of record did not include a medical opinion 
addressing whether the claimed disorders could have been 
aggravated by her service-connected degenerative joint 
disease of the lumbosacral spine and cervical spine.  

Moreover, it is unclear as to whether the claims file was 
reviewed by some of the health care providers, and some of 
these opinions appear to be speculative.  The Board notes 
that medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim. See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it 
is possible" and "it is within the realm of medical 
possibility" too speculative to establish medical nexus); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word 
"could not rule out" was too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(medical opinion expressed only in terms such as "could have 
been" is not sufficient to reopen a claim of service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
"may have been having some symptoms of his multiple 
sclerosis for many years prior to the date of diagnosis" was 
insufficient to award service connection); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease was ""oo general and inconclusive" 
to support an award of service connection).  Applicable 
regulations also provide that a finding of service connection 
may not be based on a resort to speculation or a remote 
possibility. See 38 C.F.R. § 3.102 (2009).

Based on the foregoing, the Board requested a medical opinion 
from the Veterans Health Administration (VHA) in September 
2009.  The VHA examiner reviewed the claims file, including 
the foregoing findings and opinions.  With respect to the 
Veteran's lower extremities, the examiner noted that the 
clinical physical findings are suggestive of lower extremity 
neuropathy with neuropathic pain, but commented that there 
are no convincing findings of lumbar radiculopathy.  In 
particular, he indicated that some studies are consistent 
with large fiber neuropathy while others are not.  Needle 
examinations were also normal, which he commented do not 
conclusively rule out radiculopathy, but is highly suggestive 
that one is not present.  The examiner noted that nerve 
conduction studies only reveal the function of large fibers 
and that a small fiber neuropathy cannot be excluded on the 
basis of electrophysiology.  He also stated that 
polyneuropathy is typically progressive, so he would expect 
abnormalities to worsen over time rather than to disappear.  
As such, he suspected that the abnormalities present in the 
earlier studies may have been technical and not physiologic, 
which could be attributed to a poor quality study or a cold 
limb.  He also commented that they could be evanescent 
abnormalities related to mitochondrial cytopathy.  In this 
regard, the examiner explained that mitochondrial myopathy is 
one of many mitochondrial cytopathies that are inherited 
disorders unique in their spotty symptoms, variable 
intensity, and usually maternal inheritance pattern.  He 
identified symptoms often seen with mitochondrial cytopathies 
and indicated that they may be apparent early in life, but 
may also become apparent in adulthood and usually progress 
over time.  

Based on the anatomy seen on the MRI, the examiner stated 
that the most that could be expected from the Veteran's 
service-connected lumbar pathology is left L5 radiculopathy.  
He indicated that disc bulging is an age-related change and 
unrelated to spine degeneration.  He also noted that that 
there would be no findings or symptoms without encroachment 
on the neural foramina.  The examiner further commented that 
the expected result of the degenerative spine and disc 
disease evidence on the MRI would be sensory loss and pain in 
the left L5 distribution or weakness in the L5 innervated 
muscles of the left leg.  However, he opined that the 
Veteran's symptom complex and clinical findings are not 
consistent with a diagnosis degenerative spine and disc 
disease, which makes it less likely that the lumbar pathology 
is responsible for her complaints.

In addition, the examiner stated that a root lesion is 
distinct from peripheral neuropathy and noted that there 
should be no detectable electrophysiologic sensory 
abnormality because the root lesion is proximal to the dorsal 
root ganglion and there is no peripheral abnormality in the 
sensory fiber to be detected.  He commented that root 
compression would lead to an axonal motor neuropathy with low 
amplitude motor responses and normal conduction velocity 
confined to the compressed root.  However, he indicated that 
the electrophysiology findings are inconsistent with a root 
lesion, which also makes it less likely that the Veteran's 
lumbar pathology is responsible for her symptoms.  

With respect to the Veteran's upper extremities, the examiner 
stated that the nerve conduction studies would suggest at 
best that she has carpal tunnel syndrome and ulnar 
neuropathies, which are peripheral nerve lesions and 
unrelated to the cervical spine.  He indicated that there is 
no clinical, anatomical, or electrophysiologic evidence of 
cervical radiculopathy, which makes it less likely that her 
service-connected cervical spine disorder is responsible for 
her symptoms.  

The examiner concluded that it is as likely as not that the 
Veteran's symptoms are related to a mitochondrial cytopathy, 
which is an inherited disorder and unrelated to service.  He 
stated that there was no evidence to suggest that her 
military service accelerated the development of symptoms 
beyond the natural course of the disorder.  As such, he 
stated that he could not tie her findings and symptoms to 
service without resorting to speculation.

The Board notes that an examiner's conclusion that a 
diagnosis or etiology opinion is not possible without resort 
to speculation is a medical conclusion just as much as a firm 
diagnosis or a conclusive opinion.  However, before relying 
on such an opinion, the Board must consider such factors as 
whether the examiner explained the basis for such an opinion 
or the basis must be otherwise apparent in the review of the 
evidence, whether the opinion is based on sufficient facts or 
data, whether the examiner based the opinion on the 
limitations of knowledge in the medical community at large, 
and whether the examiner identified what facts cannot be 
determined.  Jones v. Shinseki, --Vet. App. -- (March 25, 
2010).  As previously discussed, the Board has concluded that 
obtaining another VA examination and/or opinion is not 
necessary.  There is no additional information that can be 
obtained or considered on remand that could make this 
decision more informed.  In this regard, the Veteran has not 
identified any outstanding records relevant to her claims.  
Moreover, as referenced above, the examiner reviewed all of 
the pertinent records, including the results of diagnostic 
testing, and acknowledged the other medical opinions 
concerning the Veteran's diagnoses and etiology thereof.  The 
Board concludes that the basis for the opinion is apparent 
from the record.  Therefore, because the examiner has 
considered all the evidence available to him, a remand for 
another examination is not necessary as it would not add 
additional information to the claim.  Jones v. Shinseki, --
Vet. App. -- (March 25, 2010) (stating that when an examiner 
has done all that reasonably should be done to become 
informed about a case and the inability to render a requested 
opinion is adequately explained by the examiner or otherwise 
apparent in the Board's review of the evidence, there is 
nothing further to be obtained from that particular 
examiner).  Indeed, the examiner did make other conclusive 
statements indicating that it is less than likely that the 
Veteran's symptoms are related to her service-connected 
disabilities.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another. Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the VHA 
examiner's opinion to be most probative.  Although the May 
2007 private physician indicated that he reviewed the 
Veteran's medical records, there is no indication that he 
reviewed the Veteran's entire claims file.  In fact, it is 
unclear as to what records he did review other than the 
reports of a CT scan and MRI.  The August 2007 letter was 
submitted by the same private physician, but there was once 
again no indication that he reviewed the claims file.  
Indeed, the private physician did not address the normal 
needle examinations, nerve conduction studies, or 
neurological examinations.  Nor did he provide a complete 
rationale for his opinions.  There was no explanation or 
discussion of the other relevant facts in this case, such as 
some of the normal findings, and as such, his opinions rest 
on incomplete information.  Moreover, the Board notes that 
the May 2007 letter was largely speculative, as he stated 
that the Veteran's service-connected lumbar degeneration 
"could have" made her more prone to a disc herniation, that 
the L5-S1 disc herniation "could cause" the inflammation 
that has produced neuritis, and that the disc herniation 
"could cause" what has been diagnosed as a polyneuropathy 
with weakness in the legs, feet, and back.  

In contrast, the VHA examiner offered his opinion based on a 
through and detailed review of all of the evidence, including 
the Veteran's complete service treatment records and post-
service treatment records, and he offered a thorough 
rationale for the opinion reached that is clearly supported 
by the evidence of record.  Indeed, the examiner specifically 
discussed the Veteran's EMG studies, MRIs of the lumbar spine 
and cervical spine, neurological examinations, and needle 
examinations.  When he reviewed the claims file, it also 
contained the May 2007 and August 2007 letters from the 
Veteran's private physician. See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (noting that it is what an examiner 
learns from the claims file for use in forming the expert 
opinion that matters and that, when the Board uses facts 
obtained from one opinion over another, it is incumbent upon 
the Board to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment).  The VHA examiner accounted for all the findings 
contained in these reports and explained in detail why the 
Veteran's service-connected disabilities were not responsible 
for her symptoms.  He also provided an opinion as to the most 
likely etiology of her symptoms, which was a congential 
disorder unrelated to service.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the opinion of the VHA 
examiner who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record.  Therefore, the Board finds that the Veteran does not 
have radiculopathy of the upper extremities or peripheral 
neuropathy of the lower extremities that was either caused or 
aggravated by her service-connected degenerative joint 
disease of the lumbosacral spine and cervical spine.  
Accordingly, service connection cannot be granted on a 
secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for radiculopathy of the right and 
left upper extremities and peripheral neuropathy of the right 
and left lower extremities.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for radiculopathy of the right and left upper 
extremities and peripheral neuropathy of the right and left 
lower extremities is not warranted.


ORDER

Service connection for radiculopathy of the right upper 
extremity is denied.

Service connection for radiculopathy of the left upper 
extremity is denied.

Service connection for peripheral neuropathy of the right 
lower extremity is denied.

Service connection for peripheral neuropathy of the left 
lower extremity is denied.


REMAND

Reasons for Remand:  To issue a statement of the case.

The Board notes that a June 2007 rating decision denied the 
Veteran's claim for service connection for plantar fasciitis.  
The Veteran submitted a statement in June 2007 in which she 
disagreed with that decision.  To date, however, the RO has 
not issued a statement of the case (SOC) in response to the 
Veteran's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2006); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claims file to the Board only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to service connection for plantar 
fasciitis.  The statement of the case 
should include a discussion of all 
relevant evidence considered and 
citation to all pertinent law and 
regulations.  Thereafter, the Veteran 
should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the Veteran that 
the claims file will not be returned to 
the Board for appellate consideration of 
this issue following the issuance of the 
statement of the case unless she 
perfects her appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless she is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


